Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-31 are pending in the instant application and are examined on the merits herein.  
Priority
The application is a continuation of application 16/373132, now abandoned, filed on 4/2/2019, which is a continuation of application 14/757145, now abandoned, filed on 11/24/2015, which claims priority to application 13/261421, now US patent 9,216,215, filed on 5/21/2013, which is a National Stage entry of PCT/US11/001661 filed on 9/27/2011, which claims priority to provisional application 61/387,349 filed on 9/28/2010.

Information Disclosure Statement
The information disclosure statement (IDS) dated 9/11/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Claim Objections
Claims 2, 12, 17, 18 and 22 are objected to because of the following informalities:  The referenced claims do not end with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 11, 15, 17, 21, 25, 27 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeGregorio et al. (Curr. Op. Immun., 2009, IDS), in view of Geijtenbeek et al. (Nat. Rev., 2009, PTO-892).
	DeGregorio et al. teaches that there are multiple mechanisms of adjuvanticity that activate the immune response of antigen presenting cells (APCs) such as dendritic cells (DC). (p.340, Figure 1) DeGregorio et al. specifically teaches that aluminum adjuvants such as aluminum phosphate or aluminum hydroxide, which have been used as adjuvants for human vaccines over 70 years and are still the only adjuvants approved in USA., activate immune response via indirect mechanisms. (p.340, 341, bridging text) DeGregorio et al. also specifically teaches that -glucans such as curdlan, which bind to Dectin-1 receptors activate immune response via direct mechanisms. (p. 343, Col. 1, ¶1) In addition, DeGregorio et al. teaches that: 1) alum absorption increases antigen uptake by DCs in vitro, suggesting a role for alum as antigen delivery system (p. 340, Col. 2, Ln. 6-8); 2) in vivo, it is long known that alum administration induces rapid cell recruitment at the injection site (p. 341, Col. 2, ¶2) and 3) cross presentation is the process by which professional APCs are able to load peptides from a processed extracellular protein antigen onto major histocompatibility complex (MHC) class I molecules, triggering a cytotoxic T cell (CTL ) response. Recent reports have elegantly demonstrated that this particular processing pathway resides in the early endocytic compartment of DC and is physically separated from both the class II presentation pathway of exogenous antigen and the standard class I presentation of intracellular proteins. Adjuvants that specifically activate this pathway in the APCs are expected to improve the efficacy of vaccines for which a CTL response is of paramount et al. concludes that the recent flurry of studies on the mechanisms of adjuvanticity have started to explain how long-established adjuvants in human use work, have revealed the complexity of molecular and cellular networks in action, and have led to surprising new findings on the variety of pathways leading to enhanced immune responses. All these pathways have a crossroads in common, and that is the activation of DCs.(p. 343, Col. 2, ¶3)
The teachings of the prior art differ from that of the instant invention in that DeGregorio et al. et al. does not explicitly teach a composition comprising an antigen, a C-type lectin receptor ligand and an aluminum adjuvant or a method of stimulating an immune response by administering said composition of a method of making a vaccine adjuvant by.
Geijtenbeek et al. teaches that pathogen recognition is central to the induction of T cell differentiation. Although the variety of pathogens is immense, groups of pathogens share similar structures known as pathogen-associated molecular patterns (PAMPs), which enable their recognition. DCs express numerous pattern recognition receptors (PRRs) that interact with PAMPs to induce cytokine expression… Recent studies have identified C-type lectin receptors (CLRs) as an important family of PRRs that are involved in the induction of specific gene expression profiles to specific pathogens, either by modulating toll-like receptor signaling or by directly inducing gene et al. also teaches that CLRs include Dectin-1 and that the agonists or ligands which bind to CLRs include mannose, high mannose (i.e. mannan), fucose, -glucans and GalNAc. (p. 467,468, Table 1) Beyond Dectin-1, Geijtenbeek et al. teaches that another CLR, DC-SIGN, interacts with a wide range of pathogens through high mannose and fucose recognition, and recent studies have shed more light on its signaling properties. The interaction of DC-SIGN with mannose-containing pathogens, such as Mycobacterium tuberculosis, Mycobacterium leprae, HIV-1, measles virus and Candida albicans, affects TLR4-mediated immune responses by DCs. (p. 466, Col. 2, ¶2 and Table 1) Geijtenbeek et al. also teaches that the recognition of pathogens by CLRs is important for their internalization and degradation for innate immune protection and antigen presentation. Notably, the ability of CLRs to deliver antigens to different compartments for processing and presentation has been one of the main reasons that CLRs are targeted in vaccine studies to increase antigen-specific immune responses. (p. 465, Box 1) Approaches to target CLRs on DCs for antigen delivery involve the administration of carbohydrate expressing ligands for CLRs… Carbohydrate-expressing ligands can trigger specific signaling properties that might facilitate immune activation... Alternatively, a more complex delivery system, such as liposomes or microparticles, can be used to deliver multiple antigens and a tailored PAMP fingerprint to DCs; this would trigger specific signaling pathways to induce a tailored immune response. Thus, CLRs are attractive targets in DC vaccinations, not only for antigen delivery but also as inducers of adaptive immune responses. (p. 477, Col. 1,2, bridge ¶)
et al., Geijtenbeek et al. to prepare an immunological composition or an adjuvant comprising a CLR ligand, an aluminum adjuvant, and an antigen, and to employ said composition in a method of stimulating an immune response, and to prepare a vaccine adjuvant by combining CLR ligand and an aluminum adjuvant, thereby arriving at the instant invention. One of ordinary skill in the art would have been motivated to combine the teachings of the prior art because DeGregorio et al. teaches that the activation of DCs is a commonality among all strategies to elicit an efficient immune response to an administered antigen and describes the use of aluminum adjuvants and targeting CLR as strategies to achieve the common goal of activating DCs.  Specifically, DeGregorio et al. teaches that among said strategies the use of aluminum adjuvants is known to increase antigen uptake efficiency and DeGregorio et al. explicitly teaches that adjuvants that specifically target C-type lectin receptors, such as curdlan binding Dectin-1, are expected to improve the efficacy of vaccines. Moreover, Geijtenbeek et al. explicitly suggests that the use of CLR ligands in vaccines or more complex systems further involving microparticles are potential strategies for improving efficacy of vaccines.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 2, 3, 8, 10, 12, 13, 18, 20, 22, 23, 28 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeGregorio et al. (Curr. Op. Immun., 2009, IDS), in view of Geijtenbeek et al. (Nat. Rev., PTO-892), as applied to claims 1 and 21 under USC § 103(a), further in view of Kretz-Rommel et al. (US 20080152648, IDS), as evidenced by Harris et al. (Eur. J. Immun., March 2010, IDS).
The teachings of  DeGregorio et al. and Geijtenbeek et al. are referenced as discussed above under USC § 103(a). The teachings of the prior art differ from that of the instant invention in that the combined prior art does not teach that the CLR ligand and aluminum adjuvant are linked by a coordinate, covalent, hydrophilic or hydrophobic bond. The combined prior art does not explicitly teach mannan as a CLR ligand or aluminum oxyhydroxide as an aluminum adjuvant.
Kretz-Rommel et al. teaches compositions comprising targeting agents for enhancing an adjuvant effect. Such agents comprise an adjuvant covalently linked to a compound that binds to a cell surface protein on an APC.(Claim 2) Kretz-Rommel et al. further teaches that adjuvants may be covalently attached to a compound that binds to an APC cell surface molecule by a variety of methods known to those skilled in the art. For example, the adjuvant may be attached to the APC targeting compound using a chemical, peptide or oligomeric linker. (¶0080) Such agents may optionally comprise an additional component, such as, for example, an antigen…In certain embodiments, a compound may be targeted to DC-SIGN. DC-SIGN is a C-type lectin which binds to ICAM receptors on T cells and facilitates adhesion of HIV to dendritic cells. Compounds that can bind to DC-SIGN include, for example, mannose carbohydrates such as mannan and D-mannose; …In certain embodiments, an adjuvant may be a mineral salt. Examples of mineral salt adjuvants include, but are not limited to, aluminum salts, aluminum phosphate, calcium phosphate, aluminum hydroxide (Alhydrogel), aluminum hydroxide in combination with gamma insulin (Algammulin), amorphous aluminum et al. further teaches results suggesting that administering an adjuvant covalently attached to a targeting compound demonstrates enhanced immune stimulation compared to administering an adjuvant alone. (¶0180)
Harris teaches that the most commonly used adjuvants in clinical use are aluminum salts, particularly aluminum hydroxide adjuvant, which is chemically crystalline aluminum oxyhydroxide and comprises nanoparticles that form porous aggregates of 1–20 mm in diameter. (p. 635, Col. 1, Ln. 1-8)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of DeGregorio et al., Geijtenbeek et al., Harris et al. and Kretz-Rommel et al., to prepare an immunological composition or adjuvant comprising a CLR ligand, specifically mannan, an aluminum adjuvant, specifically aluminum oxyhydroxide, and an antigen wherein the aluminum adjuvant is covalently attached to a CLR ligand, thereby arriving at the instant invention.
One of ordinary skill in the art would have been motivated to combine the teaching of the prior art because Kretz-Rommel et al. teaches that covalent attachment of a targeting compound (i.e. CLR ligand) and an adjuvant (i.e. aluminum mineral) demonstrates increased immune stimulation compared to non-attached targeting compound and adjuvant. One of ordinary skill in the art would have been motivated to select mannan as a CLR ligand for targeted immune response activation because Geijtenbeek et al. teaches that signaling of the CLR receptor DC-SIGN, which binds et al., has a central role in the immune responses induced by various mannose containing pathogens.
One of ordinary skill in the art would have been motivated to select aluminum hydroxide, which is chemically aluminum oxyhydroxide, as evidenced by Harris et al., as the aluminum adjuvant because DeGregorio et al. teaches that aluminum hydroxide is well established in the art as approved for human use. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 4, 6, 9, 14, 16, 19, 24, 26 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeGregorio et al. (Curr. Op. Immun., 2009, IDS), in view of Geijtenbeek et al. (Nat. Rev., 2009, PTO-892), as evidenced by Harris et al. (Eur. J. Immun., March 2010, IDS), further in view of Kretz-Rommel et al. (US 20080152648, IDS), as applied to claims 1, 2, 21 and 22 under USC § 103(a), further in view of Cantos et al. (Biochem. J., 1993, PTO-892), further in view of Callahan et al. (Pharm. Res., 1991, PTO-892).
The teachings of DeGregorio et al., Geijtenbeek et al., Harris et al. and Kretz-Rommel et al. are referenced as discussed above under USC § 103(a). The teachings of the prior art differ from that of the instant invention in that the combined prior art does not teach a chemical modification of the CLR ligand comprising fluoride, phosphate, sulfate or carbonate, preferably phosphate, more preferably mannose-1-phosphate.
et al. teaches that methods for modifying saccharides, specifically mannan by addition of phosphate or sulfate is well known in the art. (p. 155, Col. 2 and 156, Col. 1)
Callahan et al. teaches that the adsorption efficiency varies widely when three antigens with varied isoelectric points are paired with to the commercially available adjuvants known as aluminum hydroxide and aluminum phosphate gels. In addition to the surface charge of the aluminum hydroxide and aluminum phosphate adjuvants, the effect of competing buffer ions for sites on their reactive surfaces was evaluated. Anions such as carbonate, sulfate, phosphate, and fluoride are known to interact strongly with aluminum hydroxide gel surfaces, thereby limiting the available buffers to be used for baseline measurement.(p. 852, Col. 2, ¶2) Callahan et al. concludes that the effect of the addition of phosphate on the adsorption of basic antigens to aluminum hydroxide gel dramatically increases the level of adsorption…monobasic phosphate alters the antigen adsorption level by binding to the positively charged aluminum surface, thereby lowering the PZC of the adjuvant. The resultant more negative surface charge creates a favorable adsorption environment for the basic antigen. (p. 857, Col. 1, ¶4)
It would have been prima facie obvious to prepare a chemically modified CLR ligand, specifically mannose-1-phosphate, because Kretz-Rommel et al. teaches that the targeting compound may be modified with a chemical linker, Geijtenbeek et al. teaches that mannose is a well-known CLR ligand and Cantos et al. teaches that chemically modifying mannose based compounds with sulphate or phosphate groups is known in the art. One of ordinary skill in the art would have been motivated to select phosphate as the chemical linker because Callahan et al. teaches that when binding 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 21-29 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US 9,216, 215 to Morefield.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The immunological composition and adjuvant of Morefield 215 anticipate the instant claims.

Claim 1 of the instant application is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application Morefield (US 17/090292).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The claim of Morefield 292 is directed towards an immunological composition comprising CTL ligands, aluminum adjuvants, antigens and polymers. In comparison the instant claim is 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DALE R MILLER/Primary Examiner, Art Unit 1623